DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal disclaimer to patents 10091563 and 11044538 has been filed and approved.

EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Jeffrey Costellia Registration No.: 35,483 on 11/02/2021.
	
This application has been amended as follows:
Claim 7 is amended.
Claim 1 is cancelled.
Pending claims have been amended as follows:
7. (Currently Amended) The environmental sensor according to claim 6, wherein the reception circuit comprises a detection circuit, wherein the first antenna is configured to receive a second electromagnetic wave signal from the outside of the environmental sensor, and wherein the detection circuit is configured to demodulate the second electromagnetic wave signal and output it as the trigger signal to the control circuit.


Allowable Subject Matter
1.	Claims 2-11 are allowed.

Reasons for Allowance:
Prior art of record does not teach, or make obvious an environmental sensor comprising: a second sensor is configured to output a trigger signal to the control circuit when the second sensor detects light, wherein the control circuit is configured to transmit a control signal to the first sensor, the memory device, the analog-to-digital converter circuit, and the transmission circuit when receiving the trigger signal, wherein the transmission circuit is configured to transmit the second sensing data as a first electromagnetic wave signal though the first antenna.
US2011/0228065A1 to Koyama discloses an environmental sensor (fig 1:100, par[0049]) comprising: a reception circuit (fig 1:107, par[0054]); a battery (fig 1:111, par[0049]); a first sensor (fig 1:107, par[0047]: wherein the sensor circuit 107 is technically equivalent to the sensor); a transmission amplifier (fig 14:1405, par[0113]); a modulation circuit (fig 1:103); a memory device (fig 1:108, par[0049]); an analog-to-digital converter circuit (fig 1:106, par[005]); a first antenna (fig 1:101, par[0049]); a detector circuit (fig 1:104, par[0049]); and a control circuit (fig 1:105, par[0049]), wherein the battery is configured to supply electric power to the sensor (par[0052]), wherein the sensor is configured to acquire an external physical quantity or an external chemical quantity as a first sensing data (par[0055], [0056]), wherein the analog-to-digital converter circuit (fig 1:106, par[005]) is configured to digitize the first sensing data to generate second sensing data (par[0055]), wherein the memory device (fig 1:108) is configured to store the second sensing data (par[0056]), and wherein the modulation circuit (fig 1:103) is configured to modulate the second sensing data (par[0055]).
Koyama does not disclose an environmental sensor comprising: a second sensor is configured to output a trigger signal to the control circuit when the second sensor detects light, wherein the control circuit is configured to transmit a control signal to the first sensor, the memory device, the analog-to-digital converter circuit, and the transmission circuit when receiving the trigger signal, wherein the transmission circuit is configured to transmit the second sensing data as a first electromagnetic wave signal though the first antenna.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685